430 U.S. 704 (1977)
DARDEN
v.
FLORIDA.
No. 76-5382.
Supreme Court of United States.
Argued March 28, 1977.
Decided April 19, 1977.
CERTIORARI TO THE SUPREME COURT OF FLORIDA.
Geoffrey M. Kalmus argued the cause and filed briefs for petitioner.
Richard W. Prospect, Assistant Attorney General of Florida, argued the cause for respondent. With him on the brief was Robert L. Shevin, Attorney General.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
MR. JUSTICE BRENNAN, with whom MR. JUSTICE MARSHALL joins, dissents and, adhering to his view that capital punishment is in all circumstances prohibited as cruel and unusual punishment by the Eighth and Fourteenth Amendments, would set aside the death sentence imposed in this case.